Title: Marc Antoine Jullien to Thomas Jefferson, 21 February 1819
From: Jullien, Marc Antoine
To: Jefferson, Thomas


          
            Monsieur,
            paris, 21 fevrier 1819
          
          je viens de recevoir votre obligeante réponse datée de monticello, du 23 juillet 1818, et je m’empresse de vous adresser mes vifs remerciemens pour les détails que vous avez la bonté de me communiquer sur votre honorable et illustre ami le général Kosciuszko. j’aimerai à saisir l’occasion d’associer votre nom au Sien, en écrivant Sa vie, et je ferai une chose agréable à son ombre. j’attends des renseignemens qu’on doit m’envoyer de Pologne, et Messieurs gallatin et Lafayette m’aideront à revoir et à perfectionner le monument que je désire élever à la mémoire d’un homme de bien. La vie de Kosciuszko peut Se rattacher à la fois aux trois révolutions comparées entr’elles de Pologne, d’amérique, et de france.
          La pologne, nation encore plongée dans le chaos de l’anarchie féodale, ne peut, avec les seules forces de Sa noblesse oligarchique, et Sans l’appui de la masse du peuple, puisque étrangère aux Sentimens de la dignité de l’homme et des droits de citoyen Citoyen, créer et consolider son indépendance. Elle devient la proie des puissances co-partageantes.
          La nation américaine, jeune et vierge encore, lutte avec énergie, et triomphe. elle fixe honorablement sa destinée; elle établit Sa liberté sur des bases solides; elle offre au monde un généreux et utile exemple. Sa révolution S’accomplit et tous les élémens de la civilisation et de la prospérité se développent, Sous les auspices de la liberté, parmi ses industrieux habitans.
          La france, qui n’était ni aussi abrutie et corrompue que la Pologne, ni aussi forte de Sa pureté primitive et des vertus de ses Citoyens que l’amérique, rencontre de plus grands obstacles, mais Se fraye courageusement une route vers le but qu’elle désire atteindre; et, malgré les dissentions civiles, les oppositions Sanglantes, les fureurs des factions, les crimes des passions déchainées, les perfidies et les complots de l’aristocratie expirante, les excès de la license et de l’anarchie qui veulent usurper le masque et le nom de la liberté, les attentats du despotisme militaire qui veut en imposer à l’opinion par l’éclat des conquetes et par les illusions de l d’une fausse gloire; la france, forte d’une masse d’hommes éclairés, persévérans dans leurs efforts, répare peu à peu Ses pertes, ses malheurs et même Ses fautes, et réussit à fonder lentement, mais d’une manière durable, sa liberté constitutionnelle.
          je crois, Monsieur, que les épisodes naturellement amenés de ces trois révolutions Polonaise, américaine et française, dont un rapide aperçu Se lie à la vie de Kosciuszko, qui a pris une part directe ou indirecte, et toujours honorable, aux événemens politiques et militaires que ces révolutions ont produits, ajoutera un nouvel intérêt à une histoire particulière qui doit offrir le modèle d’un patriotisme pur et invariable. je ne me presserai point de terminer, ni de publier ce travail, afin  d’avoir le tems de recueillir et de fondre ensemble tous les élémens et les matériaux dont il doit Se composer, et afin d’en faire, S’il m’est possible, un ouvrage digne de l’attention du public et des vertus du héros que je dois célébrer.
          j’ai l’honneur, Monsieur, de vous offrir les  résultats de mes derniers travaux:
          1o la Seconde partie (seule imprimée à part jusqu’ici) d’un Rapport que j’ai fait à la Société d’éducation de paris Sur les livres élémentaires destinés aux enfans des classes pauvres et industrieuses.
          2o l’Esquisse d’un Essai Sur la philosophie des Sciences, dont je joins un second exemplaire pour une société philosophique des états-unis, à votre choix, à laquelle jé désire faire, sous vos auspices, un hommage de ce travail.
          3o le Premier cahier de la Revue Encyclopédique, Recueil scientifique et littéraire, dont j’ai depuis longtems conçu et formé le plan, et pour la rédaction duquel plusieurs Savans et littérateurs distingués ont bien voulu Se réunir à moi. j’ose espérer que vous approuverez l’esprit, et le but de ce travail, développés dans l’introduction et dans la Circulaire qui lui Sert de complément, et que vous consentirez à me procurer des correspondans, pour quelques parties des sciences, pour les nouvelles Scientifiques et littéraires, et pour les notices bibliographiques ou annonces abrégées d’ouvrages bien choisis, parmi vos compatriotes.
          
            j’ai l’honneur de vous renouveller, Monsieur, avec tous mes remercimens et avec l’expression de tous mes regrets de ce que vos précédentes lettres ne me sont point parvenues, l’hommage de mes sentimens sincéres d’estime et de respect.
            M. A. Jullien de paris
          
         
          Editors’ Translation
          
            
              Sir,
              Paris, 21 February 1819
            
            I have just received your obliging reply from Monticello of 23 July 1818, and I hasten to send you my heartfelt thanks for the details you were so kind as to communicate to me regarding your honorable and illustrious friend General Kosciuszko. I would like to seize the opportunity of associating your name with his, in writing his biography, and this will be a very pleasant thing to do under his shadow. I am awaiting information that will supposedly be sent to me from Poland, and Messrs. Gallatin and Lafayette will help me to review and perfect the monument I wish to erect to the memory of a good man. In comparing the revolutions in Poland, America, and France, one sees that Kosciuszko’s life can be linked to all three.
            Poland, a nation still immersed in the chaos of feudal anarchy, cannot rely solely on the power of its oligarchic nobility to create and consolidate its independence. It also cannot count on the support of the masses, because they are strangers to the belief in human dignity and a citizens’ rights. It is thus becoming the prey of the copartitioning powers.
            Still young and unspoiled, the American nation struggles energetically and triumphs. It is fixing its destiny honorably, establishing freedom on a solid foundation, and offering the world a generous and useful example. Its revolution is being fulfilled, and under the auspices of freedom all the elements of civilization and prosperity are growing amongst its industrious inhabitants.
            France, which was neither as brutalized and corrupt as Poland nor as strong in original purity and the virtue of its citizens as America, faces greater obstacles, but it is courageously working its way toward its desired goal. Despite civil dissensions, bloody oppositions, the raging of factions, the crimes of unleashed passions, the perfidies and plots of the dying aristocracy, the excesses of permissiveness and anarchy that wish to usurp liberty’s image and name, and the attacks of military despotism seeking to impress public opinion with the glamor of its conquests and illusions of a false glory, France, armed with a mass of enlightened, persevering men, is gradually repairing its losses, its misfortunes, and even its mistakes, and is slowly but surely succeeding in founding its constitutional liberty.
            I believe, Sir, that a brief survey of the episodes naturally arising out of the three revolutions, Polish, American, and French, and establishing a connection between them and the life of Kosciuszko, who participated directly or indirectly, but always honorably, in the political and military events of those revolutions, will add new interest to an extraordinary history that cannot fail to offer a model of pure and unwavering patriotism. I will not rush to complete or publish this work, in order that I may have time to collect and combine all the elements and materials of which it is to be composed and, if I can, to make it worthy of the public’s attention and the virtues of the hero I must celebrate.
            I have the honor, Sir, of offering you the results of my most recent labors:
            1st, the second part (the only one printed separately thus far) of a report I made to the Société pour l’Instruction Élémentaire of Paris on elementary textbooks for children of the poor and industrious classes.
            2d, the Esquisse d’un Essai sur la Philosophie des Sciences, of which I include a second copy for a philosophical society of your choosing in the United States, to which I would like to offer this work under your auspices.
            3d, the first number of the Revue Encyclopédique, a scientific and literary compilation which I have long conceived and outlined, and for the composition of which several distinguished scholars and literary men have eagerly joined me. I dare hope that you will approve of this work’s spirit and objectives, which are explained in the introduction and in the complementary circular letter, and that you will consent to find me some correspondents among your compatriots in various scientific areas to provide me with scientific and literary news, bibliographical notices, or announcements summarizing selected works.
            With my thanks and expression of the greatest regret that your preceding letters did not reach me, I have the honor to renew to you, Sir, the homage of my sincere sentiments of esteem and respect.
            
              M. A. Jullien of Paris
            
          
        